 

EXHIBIT 10.31

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of July 7, 2016, by
and among Emerald Medical Applications Corp., a Delaware corporation with
offices located 7 Imber Street, Petach Tikva 4951141 Israel (the "Company"), and
Firstfire Global Opportunities Fund LLC, organized under the laws of the State
of New York with offices located at 1040 1st Avenue, Suite 190, New York, NY
10022 (the "Purchaser"). The Company and the Purchaser are sometimes referred to
individually, as a "Party" and collectively, as the "Parties."

 

WHEREAS:

 

A.         In connection with the Securities Purchase Agreement by and among the
Parties hereto of even date herewith (the "Securities Purchase Agreement"), the
Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the Purchaser, (i) a secured
convertible promissory note in the principal amount of $100,000 (the “Note”),
which Note is convertible into shares of the Company's common stock, par value
$0.0001 per share (the "Common Stock") (the shares of Common Stock issuable
pursuant to the terms of the Notes or in connection therewith, including upon
conversion of interest on the Note, collectively, the "Conversion Shares") and
(ii) a Class A Warrant and Class B Warrant (the "Warrants") which will be
exercisable to purchase shares of Common Stock (as exercised, collectively, the
"Warrant Shares") in accordance with the terms of the Warrant, in the form
attached hereto.

 

B.         In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "1933 Act"), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

1.         Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a)         "Additional Effective Date" means the date the Additional
Registration Statement is declared effective by the SEC.

 

(b)         "Additional Effectiveness Deadline" means the date which is the
earlier of (x) (i) in the event that the Additional Registration Statement is
not subject to a full review by the SEC, twenty (20) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline or (ii)
in the event that the Additional Registration Statement is subject to a full
review by the SEC, fifty (50) calendar days after the earlier of the Additional
Filing Date and the Additional Filing Deadline and (y) the fifth (5th) Business
Day after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Additional Registration Statement will not be
reviewed or will not be subject to further review; provided, however, that if
the Additional Effectiveness Deadline falls on a Saturday, Sunday or other day
that the SEC is closed for business, the Additional Effectiveness Deadline shall
be extended to the next Business Day on which the SEC is open for business.

 

(c)         "Additional Filing Date" means the date on which the Additional
Registration Statement is filed with the SEC.

 

(d)         "Additional Filing Deadline" means if Additional Registrable
Securities are required to be included in any Additional Registration Statement,
thirty (30) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold.

 

(e)         "Additional Registrable Securities" means, (i) any Cutback Shares
not previously included on a Registration Statement and (ii) any capital stock
of the Company issued or issuable with respect to the Notes, Conversion Shares,
the Warrant, the Warrant Shares, or the Cutback Shares, as applicable, as a
result of any anti-dilution or ratchet or similar rights; stock split, stock
dividend, recapitalization, exchange or similar event or otherwise all without
regard to any limitations on conversion of the Notes or exercise of the
warrants.

 

(f)         "Additional Registration Statement" means a registration statement
or registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.

 

(g)         "Additional Required Registration Amount" means (I) any Additional
Registrable Securities not previously included on a Registration Statement, all
subject to adjustment as provided in Section 2(f) or (II) such other amount as
may be permitted by the staff of the SEC pursuant to Rule 415, without regard to
any limitations on conversion of Notes nor exercise of the Warrants.

 

(h)         "Business Day" means any day except any Saturday, any Sunday, any
day which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are required by law or other
governmental action to close.

 

(i)         "Closing Date" shall mean the Closing Date as defined in the
Securities Purchase Agreement.

 

(j)         "Cutback Shares" means any of the Initial Required Registration
Amount or the Additional Required Registration Amount (without regard to clause
(II) in the definition thereof) of Registrable Securities not included in all
Registration Statements previously declared effective as contemplated hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the SEC pursuant to Rule
415. For the purpose of determining the Cutback Shares, in order to determine
any applicable Required Registration Amount, unless an Investor gives written
notice to the Company to the contrary with respect to the allocation of its
Cutback Shares, first the Warrant Shares issuable upon exercise of the Class A
Warrants and Class B Warrants shall be excluded on a pro rata basis among the
Investors, other than Alpha Capital Anstalt and Chi Squared Capital Inc., which
shall have priority to the other Investors, until all such Warrant Shares have
been excluded, and second the Warrant Shares issuable upon exercise of the Class
A Warrants and Class B Warrants shall be excluded on a pro rata basis among the
Investors, other than Alpha Capital Anstalt and Chi Squared Capital Inc., which
shall have priority to the other Investors, until all such Warrant Shares have
been excluded, and third the Conversion Shares shall be excluded on a pro rata
basis among the Investors until all of the Conversion Shares have been excluded.

 

(k)         "Effective Date" means the Initial Effective Date and the Additional
Effective Date, as applicable.

 

 

 

  

(l)         "Effectiveness Deadline" means the Initial Effectiveness Deadline
and the Additional Effectiveness Deadline, as applicable.

 

(m)         "Eligible Market" means The New York Stock Exchange, Inc., the NYSE
MKT LLC, The NASDAQ Capital Market, The NASDAQ Global Select Market, The Nasdaq
Global Market, the OTC Bulletin Board, the OTCQB or the OTCQX (or any successors
to any of the foregoing).

 

(n)         "Filing Deadline" means the Initial Filing Deadline and the
Additional Filing Deadline, as applicable.

 

(o)         "Initial Effective Date" means the date that the Initial
Registration Statement has been declared effective by the SEC.

 

(p)         "Initial Effectiveness Deadline" means the date which is the earlier
of (x) in the event that the Initial Registration Statement is not subject to a
full review by the SEC, ninety (90) calendar days after the Closing Date, or (y)
the fifth (5th) Business Day after the date the Company is notified (orally or
in writing, whichever is earlier) by the SEC that such Initial Registration
Statement will not be reviewed or will not be subject to further review;
provided, however, that if the Initial Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the Initial
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

 

(q)         "Initial Filing Date" means the date on which the Initial
Registration Statement is filed with the SEC.

 

(r)         "Initial Filing Deadline" means the date which is twenty (20)
calendar days after the Closing Date.

 

(s)         "Initial Registrable Securities" means (i) the Conversion Shares
issuable upon conversion of the Notes issued in connection with the Closing, and
pursuant to the terms of the Securities Purchase Agreement, (ii) the Warrant
Shares issued or issuable upon exercise of the Warrants issued in connection
with the Closing, (iii) the Commitment Shares, and (iv) any capital stock of the
Company issued or issuable with respect to the Notes, Conversion Shares,
Warrants, Warrant Shares and the Commitment Shares as a result of any
anti-dilution, ratchet or similar rights; stock split, stock dividend,
recapitalization, exchange or similar event or otherwise without regard to any
limitations on conversion of the Notes or exercise of the Warrants.

 

(t)         "Initial Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial Registrable Securities.

 

(u)         "Initial Required Registration Amount" means (I) the sum of (i) the
maximum number of Conversion Shares and (ii) the maximum number of Warrant
Shares issued and issuable pursuant to the Warrants; without regard to any
limitations on conversion of the Notes and exercise of the Warrants and the
Commitment Shares, or (II) such other amount as may be permitted by the staff of
the SEC pursuant to Rule 415, but in no event fewer then 3,425,000 shares of
Common Stock.

 

(v)         "Investor" means the Purchaser or any transferee or assignee thereof
to whom the Purchaser assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 9
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 9.

 

(w)         "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(x)         "Principal Market" means the OTCQB.

 

(y)         "register," "registered," and "registration" refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(z)         "Registrable Securities" means the Initial Registrable Securities
and the Additional Registrable Securities.

 

(aa)         "Registration Statement" means the Initial Registration Statement
and the Additional Registration Statement, as applicable.

 

(bb)         "Required Holder" means holders of at least a majority of the
Registrable Securities.

 

(cc)         "Required Registration Amount" means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

 

(dd)         "Rule 415" means Rule 415 promulgated under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.

 

(ee)         "SEC" means the United States Securities and Exchange Commission.

 

(ff)         "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

 

 

  

2.           Registration.

 

(a)         Initial Mandatory Registration. Promptly following the Closing Date,
the Company shall prepare, and, as soon as practicable but in no event later
than the Initial Filing Deadline, file with the SEC the Initial Registration
Statement on Form S-3 covering the resale of all of the Initial Registrable
Securities. In the event that Form S-3 is unavailable for such a registration,
the Company shall use Form S-1 or such other form as is available for such a
registration on another appropriate form reasonably acceptable to the Required
Holder, subject to the provisions of Section 2(e). The Initial Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is initially filed
with the SEC, subject to adjustment as provided in Section 2(f). The Initial
Registration Statement shall contain (except if otherwise directed by the
Required Holder) the "Plan of Distribution" and "Selling Shareholders" sections
in substantially the form attached hereto as Exhibit B. The Company shall use
its best efforts to have the Initial Registration Statement declared effective
by the SEC as soon as practicable, but in no event later than the Initial
Effectiveness Deadline. By 9:30 a.m., New York time on the Business Day
following the Initial Effective Date, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Initial Registration Statement. The
Company represents and warrants that Cutbacks will not apply with respect to at
least 1,000,000 Initial Registrable Securities for the benefit of the Registered
Holder and that not fewer than 1,000,000 of Initial Registrable Securities must
be included for registration in the Initial Registration Statement.

 

(b)         Additional Mandatory Registrations. The Company shall prepare, and,
as soon as practicable but in no event later than the Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3
covering the resale of all of the Additional Registrable Securities not
previously registered on an Additional Registration Statement hereunder. To the
extent the staff of the SEC does not permit the Additional Required Registration
Amount to be registered on an Additional Registration Statement, the Company
shall file Additional Registration Statements successively trying to register on
each such Additional Registration Statement the maximum number of remaining
Additional Registrable Securities until the Additional Required Registration
Amount has been registered with the SEC; provided that after two rejections by
the SEC of Additional Registration Statements, the Company shall not be required
to file Additional Registration Statements more frequently than once per sixty
day period commencing subsequent to the second rejection. In the event that Form
S-3 is unavailable for such a registration, the Company shall use Form S-1 or
such other form as is available for such a registration on another appropriate
form reasonably acceptable to the Required Holder, subject to the provisions of
Section 2(e). Each Additional Registration Statement prepared pursuant hereto
shall register for resale at least that number of shares of Common Stock equal
to the Additional Required Registration Amount determined as of the date such
Additional Registration Statement is initially filed with the SEC, subject to
adjustment as provided in Section 2(f). Each Additional Registration Statement
shall contain (except if otherwise directed by the Required Holder) the "Plan of
Distribution" and "Selling Shareholders" sections in substantially the form
attached hereto as Exhibit B. The Company shall use its best efforts to have
each Additional Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Additional Effectiveness Deadline.
By 9:30 a.m., New York time on the Business Day following the Additional
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Additional Registration Statement.

 

(c)         Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor's Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required Holder.

 

(d)         Legal Counsel. Subject to Section 5 hereof, the Required Holder
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 ("Legal Counsel"), which shall be such
counsel as thereafter designated by the Required Holder. The Company and any
Legal Counsel shall reasonably cooperate with each other in performing the
Company's obligations under this Agreement.

 

(e)         Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form reasonably acceptable to the
Required Holder and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as any such Registration Statement on Form S-3 filed by the Company
covering the Registrable Securities has been declared effective by the SEC.

 

(f)         Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a)
or Section 2(b) is insufficient to cover the Required Registration Amount of
Registrable Securities required to be covered by such Registration Statement or
an Investor's allocated portion of the Registrable Securities pursuant to
Section 2(c), the Company shall amend the applicable Registration Statement, or
file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover at least the Required Registration Amount
as of the Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than fifteen (15) days after the necessity therefor
arises. The Company shall use its best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof. For purposes of the foregoing provision, the number of
shares available under a Registration Statement shall be deemed "insufficient to
cover all of the Registrable Securities" if at any time the number of shares of
Common Stock available for resale under the Registration Statement is less than
the Required Registration Amount. The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the exercise of the
Warrants and such calculation shall assume the Warrants are then exercisable in
full into shares of Common Stock at the then prevailing Exercise Price (as
defined in the Warrants).

 

 

 

 

(g)         Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) the Initial Registration Statement when declared
effective fails to register the Initial Required Registration Amount of Initial
Registrable Securities (a "Registration Failure"), (ii) a Registration Statement
covering all of the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is (A) not filed
with the SEC on or before the applicable Filing Deadline (a "Filing Failure") or
(B) not declared effective by the SEC on or before the applicable Effectiveness
Deadline, (an "Effectiveness Failure") or (iii) on any day after the applicable
Effective Date, sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period (as defined in Section 3(r))) pursuant to such
Registration Statement or otherwise (including, without limitation, because of
the suspension of trading or any other limitation imposed by an Eligible Market,
a failure to keep such Registration Statement effective, a failure to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement, a failure to register a sufficient number of shares of
Common Stock or a failure to maintain the listing of the Common Stock) (a
"Maintenance Failure" and collectively with a Registration Failure, a Filing
Failure, and an Effectiveness Failure, the “Failures” and each a “Failure”),
then, as partial relief for the damages to any holder by reason of a Failure
(which remedy shall not be exclusive of any other remedies available at law or
in equity, including, without limitation, specific performance or the additional
obligation of the Company to register any Cutback Shares), the Company shall pay
to each holder of Registrable Securities relating to such Registration Statement
an amount in cash equal to one and one-half percent (1.5%) of the aggregate
Subscription Amount (as defined in the Securities Purchase Agreement) of such
Investor's Registrable Securities whether or not included in such Registration
Statement, on each of the following dates: (i) the day of a Registration
Failure, (ii) the day of a Filing Failure; (iii) the day of an Effectiveness
Failure; (iv) the initial day of a Maintenance Failure; (v) on the thirtieth day
after the date of a Registration Failure and one percent (1%) of such aggregate
Subscription Amount every thirtieth day thereafter (prorated for periods
totaling less than thirty days) until such Registration Failure is cured; (vi)
on the thirtieth day after the date of a Filing Failure and every thirtieth day
thereafter (prorated for periods totaling less than thirty days) until such
Filing Failure is cured; (vii) on the thirtieth day after the date of an
Effectiveness Failure and every thirtieth day thereafter (prorated for periods
totaling less than thirty days) until such Effectiveness Failure is cured; and
(viii) on the thirtieth day after the initial date of a Maintenance Failure and
every thirtieth day thereafter (pro rated for periods totaling less than thirty
days) until such Maintenance Failure is cured; provided however, in the event
that there shall be more than one Failure occurring simultaneously, then 1.5%
shall apply in the aggregate (e.g., during any single or multiple Failure, 1.5%
shall be due, however 1.5% shall not be due “per Failure” if the Failures are
simultaneous and for so long as such Failures are simultaneous). The payments to
which a holder shall be entitled pursuant to this Section 2(g) are referred to
herein as "Registration Delay Payments." Registration Delay Payments shall be
paid on the earlier of (I) the dates set forth above and (II) the third Business
Day after the event or failure giving rise to the Registration Delay Payments is
cured. In the event the Company fails to make Registration Delay Payments in a
timely manner, such Registration Delay Payments shall bear interest at the rate
of one and one-half percent (1.5%) per month (prorated for partial months) until
paid in full. Notwithstanding anything to the contrary contained herein,
Registration Delay Payments shall (i) not, in the aggregate, exceed ten percent
(10%) of the aggregate Purchase Price, (ii) cease to accrue to the extent that
and while the Registrable Securities may be sold pursuant to Rule 144 without
any restrictions or limitations and (iii) cease to accrue upon the termination
of the Registration Period (as defined below). Notwithstanding the foregoing,
the Purchaser acknowledges and agrees that to the extent that the Company shall
lack sufficient funds to pay in full the Registration Delay Payments, Alpha
Capital Anstalt and Chi Squared Capital Inc. shall have priority in being paid
first out of available funds before any Registration Delay Payments shall be
paid to the Purchaser and other holders.

 

3.         Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use its
best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

(a)         The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
best efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the Effectiveness Deadline). The Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the date that is two (2) years and six (6) months after the
Closing Date or (ii) the date on which the Investors shall have sold all of the
Registrable Securities required to be covered by such Registration Statement
(the "Registration Period"). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading. The term "best efforts"
shall mean, among other things, that the Company shall submit to the SEC, within
two (2) Business Days after the later of the date that (i) the Company learns
that no review of a particular Registration Statement will be made by the staff
of the SEC or that the staff has no further comments on a particular
Registration Statement, as the case may be, and (ii) the approval of Legal
Counsel pursuant to Section 3(c) (which approval is immediately sought), a
request for acceleration of effectiveness of such Registration Statement to a
time and date not later than two (2) Business Days after the submission of such
request. The Company shall respond in writing to comments made by the SEC in
respect of a Registration Statement as soon as practicable, but in no event
later than fifteen (15) days after the receipt of comments by or notice from the
SEC that an amendment is required in order for a Registration Statement to be
declared effective.

 

(b)         The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q, Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
"1934 Act"), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

 

(c)         The Company shall (A) permit Legal Counsel to review and comment
upon (i) a Registration Statement at least three (3) Business Days prior to its
filing with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for those filed by reason of the Company filing Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, and any similar or successor reports) within a reasonable number of days
prior to their filing with the SEC, (B) permit each Investor to review and
comment on the “Plan of Distribution” and “Selling Shareholders” sections of the
Registration Statement and all amendments and supplements to the Registration
Statement to the extent any changes are made to those sections, and (C) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects; provided however, that if the delay in filing
the Registration Statement is due to Legal Counsel’s or an Investor’s
unreasonable objections (and unreasonable refusal to allow the Company to file
the Registration Statement) then in such event, no Registration Failure (or
similar event that triggers a Registration Delay Payment) shall be deemed to
have occurred with such delay arising from Legal Counsel’s unreasonable
objections, or solely with respect to an Investor, arising from such Investor’s
unreasonable objections. The Company shall not submit a request for acceleration
of the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld; provided however, that if the delay in filing the
effectiveness of the Registration Statement is due to Legal Counsel’s
unreasonable objections (and unreasonable refusal to allow the Registration
Statement to become effective) then in such event, no Effectiveness Failure (or
similar event that triggers a Registration Delay Payment) shall be deemed to
have occurred. The Company shall furnish to Legal Counsel, without charge, (i)
copies of any correspondence from the SEC or the staff of the SEC to the Company
or its representatives relating to any Registration Statement, (ii) promptly
after the same is prepared and filed with the SEC, one copy of any Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, and all exhibits and (iii) upon the effectiveness of any Registration
Statement, one copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto. The Company shall reasonably
cooperate with Legal Counsel in performing the Company's obligations pursuant to
this Section 3.

 

 

 

  

(d)         The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.

 

(e)         The Company shall use its best efforts to (i) register and qualify,
unless an exemption from registration and qualification applies, the resale by
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or "blue sky" laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or "blue sky"
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

 

(f)         The Company shall notify Legal Counsel and each Investor in writing
of the happening of any event, as promptly as practicable but not later than the
first Business Day after becoming aware of such event, (i) as a result of which
the prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), or (ii) that results in the lack of effectiveness of any
Registration Statement, and, subject to Section 3(r), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, or lack of effectiveness of any Registration Statement,
and deliver ten (10) copies of such supplement or amendment to Legal Counsel and
each Investor (or such other number of copies as Legal Counsel or such Investor
may reasonably request). The Company shall also promptly notify Legal Counsel
and each Investor in writing (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
or email on the same day of such effectiveness and by overnight mail), (ii) of
any request by the SEC for amendments or supplements to a Registration Statement
or related prospectus or related information, and (iii) of the Company's
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate. On the date following the date any
post-effective amendment has become effective, the Company shall file with the
SEC in accordance with Rule 424 under the 1933 Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.

 

(g)         The Company shall use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 

(h)         If an Investor is required by the SEC to be described in the
Registration Statement as an underwriter or an Investor believes that it should
be identified as an underwriter of Registrable Securities in the Registration
Statement and the Registration Statement is so modified, at the reasonable
request of such Investor, the Company shall furnish to such Investor, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as an Investor may reasonably request (i) a letter, dated
such date, from the Company's independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Investors, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Investors.

 

(i)         If an Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter or an Investor
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities, the Company shall make available for inspection by (i) such
Investor, (ii) Legal Counsel and (iii) one firm of accountants or other agents
retained by the Investors (collectively, the "Inspectors"), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the "Records"), as shall be reasonably deemed
necessary by each Inspector, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement. Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and an Investor) shall be deemed to limit the Investors' ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 

 

 

  

(j)         The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor a reasonable period of
time, at the Investor's expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

(k)         The Company shall use its best efforts either to (i) cause all of
the Registrable Securities covered by a Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure the
inclusion for quotation of all of the Registrable Securities on the Principal
Market or (iii) if, despite the Company's best efforts, the Company is
unsuccessful in satisfying the preceding clauses (i) and (ii), to secure the
inclusion for quotation on another Eligible Market for such Registrable
Securities and, without limiting the generality of the foregoing, to use its
best efforts to arrange for at least two market makers to register with the
Financial Industry Regulatory Authority, Inc. ("FINRA") as such with respect to
such Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

 

(l)         The Company shall cooperate with the Investor and all other
Investors who hold Registrable Securities being offered and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Investors may
reasonably request and registered in such names as the Investors may request.

 

(m)         If requested by an Investor, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

 

(n)         The Company shall use its best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 

(o)         The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

 

(p)         The Company shall otherwise use its best efforts to comply in all
material respects with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

 

(q)         Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

(r)         Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a "Grace Period"); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed ten (10)
consecutive Trading Days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of twenty (20) Trading
Days and the first day of any Grace Period must be at least five (5) Trading
Days after the last day of any prior Grace Period (each, an "Allowable Grace
Period"). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(g) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale, prior to the Investor's receipt of the notice of a Grace
Period and for which the Investor has not yet settled.

 

(s)         Except as required by applicable law, neither the Company nor any
Subsidiary or affiliate thereof shall identify an Investor as an underwriter in
any public disclosure or filing with the SEC, the Principal Market or any
Eligible Market and any Purchaser being deemed an underwriter by the SEC shall
not relieve the Company of any obligations it has under this Agreement or any
other Transaction Document (as defined in the Securities Purchase Agreement);
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the "Plan of Distribution" section attached
hereto as Exhibit B in the Registration Statement. If the Company is required by
law to identify an Investor as an underwriter in any public disclosure or filing
with the SEC, the Principal Market or any Eligible Market, prior to so
identifying any such Investor, the Company shall promptly notify each such
Investor of the legal requirement and give each such Investor a reasonable
opportunity to persuade the applicable regulator that said disclosure is not
required. If the applicable Investors are unable to eliminate the legal
requirement to be identified as an underwriter, the applicable Investor shall
have five (5) Business Days to consent to such disclosure or to agree to
withdraw as a selling shareholder under the Registration Statement. If an
Investor agrees to withdraw as a selling shareholder under the Registration
Statement, the Company shall not be responsible for any such Failures with
respect to any such Investor.

 

 

 

  

(t)         Neither the Company nor any of its Subsidiaries has entered, as of
the date hereof, nor shall the Company or any of its Subsidiaries, on or after
the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of preventing the Company from performing
its obligations hereunder.

 

4.           Obligations of the Investor(s).

 

(a)         At least five (5) Business Days prior to the first anticipated
Filing Date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor if
such Investor elects to have any of such Investor's Registrable Securities
included in such Registration Statement. It shall be a condition precedent to
the obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall timely furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required by the Company to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall timely execute such
documents in connection with such registration as the Company may reasonably
request.

 

(b)         Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from such Registration Statement.

 

(c)         Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f) (a “No Sale Notice”), such Investor will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until such Investor's receipt
of copies of the supplemented or amended prospectus as contemplated by Section
3(g) or the first sentence of 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale prior to the
Investor's receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of 3(f) and for which
the Investor has not yet settled.

 

(d)         Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

5.           Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $5,000 for each such
registration, filing or qualification.

 

6.           Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a)         To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls an Investor within the meaning of the 1933 Act or
the 1934 Act (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys' fees, amounts paid in settlement or expenses, joint or several
(collectively, "Claims"), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto ("Indemnified Damages"),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations"). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto; and (ii) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Person and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

 

 

 

  

(b)         In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an "Indemnified Party"), against any Claim or Indemnified Damages to which any
of them may become subject, under the 1933 Act, the 1934 Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor shall
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.

 

(c)         Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other Party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(d)         The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

(e)         The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.          Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8.          Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:

 

(a)         make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)         file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

(c)         furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of the 1933 Act and
the 1934 Act and that it has satisfied the current public information provisions
set forth in Rule 144, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

 

 

 

9.          Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

10.          Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holder; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and obligations of an Investor relative to the comparable rights and
obligations of the other Investors shall require the prior written consent of
such adversely affected Investor. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon each Investor and the Company. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Registrable Securities. No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the Parties to this
Agreement.

 

11.          Miscellaneous.

 

(a)         A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

 

(b)         Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) when sent, if sent by electronic mail; or (iv) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the Party to receive the same. The
addresses, facsimile numbers and email addresses for such communications shall
be:

 

If to the Company:

 

Emerald Medical Applications Corp.

c/o of Law Office of Richard Rubin

40 Wall Street

New York, NY 10005

Attn: Yair Fudim, Chairman

Fax: 212-658-9867

 

With a copy (for informational purposes only) to:


Law Office of Richard Rubin

40 Wall Street

New York, NY 10005

Attn: Richard Rubin, Esq.,

Fax: 212-658-9867

 

If to the Transfer Agent:

 

Transfer Online

512 SE Salmon Street

Portland, OR 97214

Fax: (503) 227 6874

 

If to the Purchaser:

 

Firstfire Global Opportunities Fund LLC

1040 1st Avenue, Suite 190

New York, NY 10022

Att: Eli Firemen, Managing Member

Fax: (212) 317-9026

 

If to the Purchaser, to his address, facsimile number and/or email address set
forth on the Schedule of Purchasers attached hereto or on the signature pages of
the Securities Purchase Agreement, with copies to such Purchaser's
representative, if any, or to such other address, facsimile number and/or email
address to the attention of such other Person as the recipient Party has
specified by written notice given to each other Party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine or
email containing the time, date, recipient facsimile number and an image of the
first page of such transmission or (C) provided by a courier or overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively. For so long as
any notice may or be required to be given to the Company pursuant to this
Registration Rights Agreement, the Company will maintain an address for notice
purposes in New York, New York.

 

(c)         Failure of any Party to exercise any right or remedy under this
Agreement or otherwise, or delay by a Party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

 

 

  

(d)         All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each Party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(e)         If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the Parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the Parties or the practical realization of the benefits that
would otherwise be conferred upon the Parties. The Parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(f)         This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the Parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the Parties hereto with respect to the subject matter hereof and thereof.

 

(g)         Subject to the requirements of Section 9, this Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
each of the Parties hereto.

 

(h)         The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

 

(i)         This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a Party, may be delivered to
the other Party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the Party so delivering this Agreement.

 

(j)         Each Party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(k)         All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holder, determined as if the outstanding
Warrants then held by Investors have been exercised for Registrable Securities
without regard to any limitations on exercise of the Warrants.

 

(l)         The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent and no rules of
strict construction will be applied against any Party.

 

(m)         This Agreement is intended for the benefit of the Parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

(n)         The obligations of each Investor hereunder are several and not joint
with the obligations of any other Investor, and no provision of this Agreement
is intended to confer any obligations on an Investor vis-à-vis any other
Investor. Nothing contained herein, and no action taken by an Investor pursuant
hereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

(o)         Legal Counsel may resign as Legal Counsel on five (5) calendar days’
prior notice to the Company and Purchaser. Legal Counsel will not be required to
consult with any Purchaser nor obtain instructions nor follow any instructions
or orders made or given by any Purchaser other than the Purchaser having the
most Registrable Securities.

 

IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first written above.

  COMPANY:       EMERALD MEDICAL APPLICATIONS CORP.   /s/: Lior Wayn   Name:
Lior Wayn   Title: Chief Executive Officer

 

[SIGNATURE PAGE OF HOLDER FOLLOWS]

 

 

 

  

[SIGNATURE PAGE OF PURCHASER TO

EMERALD MEDICAL APPLICATIONS CORP. RRA]

 

Name of Purchaser: Firstfire Global Opportunities Fund LLC

Signature of Authorized Signatory of Purchaser: /s/: Eli Fireman

Email Address of Purchaser: eli@firstfirecap.com

Facsimile Number of Purchaser : 212-317-9026

Address for Notice to Purchaser: 1040 1st Avenue, Suite 190, New York, NY 10022

 

 

 

